BELCHER, Commissioner.
This is an appeal from an order entered after a hearing in a habeas corpus proceeding denying bail in a murder case.
The appellants are charged by indictment with the murder, with malice aforethought, of Curtis Eugene Newsom by shooting him with a gun.
It is made to appear that subsequent to the entry of the order appealed from, the question of Mildred Ross’s right to bail had become moot. Therefore, her appeal is dismissed.
The evidence is sufficient to sustain a finding that Overton shot the deceased in the leg with a pistol, and shortly thereafter, that Taylor shot the deceased in the face with a shotgun. While the deceased lay on *195the floor in an apartment — disabled by the shot from a .38 calibre pistol which had entered his leg from the back and shattered his knee — and after the deceased had warned his brother, on his arrival at the door, to leave or he would be killed, his (the deceased’s) head was almost blown from his body by a shot in the face with 00 buckshot from a 12-gauge shotgun. No weapon was exhibited by or seen on the deceased and none was found at the scene that belonged to him. The fingerprints of both appellants, Cherton and Taylor, were found on the shotgun stock.
After careful consideration of the evidence, it is concluded that the trial judge did not abuse his discretion in denying bail.
The judgment is affirmed.
Opinion approved by the court.